Citation Nr: 0606932	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  90-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).

Procedural history

The veteran served on active duty from July 1940 to September 
1945.  He died in January 1988.  The appellant is his 
surviving spouse.

In March 1988, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  A rating decision dated later that same 
month denied the claim, and she appealed.  The Board 
subsequently denied the claim in a January 1991 decision.  
The appellant duly appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In a December 1993 
single judge memorandum decision, the Court vacated and 
remanded the Board's January 1991 decision, in essence 
because the Board had failed to provide adequate reasons and 
bases for its decision and because the Board had relied on 
its own medical conclusions in denying the claim.

Thereafter, in November 1995, the Board issued another 
decision, again denying the appellant's claim.  In so doing, 
the Board relied heavily on a September 1995 opinion it had 
solicited from an independent medical expert (IME).  The 
appellant appealed that decision to the Court.

In August 1997, counsel for the appellant and the Secretary 
of Veterans Affairs filed a motion with the Court entitled 
"Joint Motion to Vacate and Remand and to Stay Further 
Proceedings" (the Joint Motion).  The Joint Motion requested 
remand of the case because a letter from the Board sent to 
the appellant with the September 1995 IME opinion notified 
her that she could only submit additional evidence to VA "if 
good cause is shown."  An Order of the Court dated August 
22, 1997 granted the Joint Motion and vacated the Board's 
November 1995 decision.  The case was remanded for the 
purpose of notifying the appellant that additional evidence 
could be submitted to VA without precondition.  Such was 
accomplished by a November 1997 letter to the appellant and 
her attorney. 

The Board again remanded the case in April 1998 for the 
purpose of obtaining additional medical records.  Following 
completion of the additional development requested by the 
Board, the RO again denied the appellant's claim in a July 
2002 supplemental statement of the case (SSOC).  The case was 
then returned to the Board, which again remanded the case in 
September 2005 to ensure compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  After VCAA notice compliance action was undertaken, 
the RO again denied the claim in a December 2005 SSOC.  The 
case is now once again before the Board.  

Pursuant to her request, the appellant was scheduled for a 
personal hearing before the Board in Washington, D.C. in July 
2005.  Without explanation, the appellant and her attorney 
failed to report for the scheduled hearing and neither has 
requested any further rescheduling.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2005).  


FINDINGS OF FACT

1.  The veteran died in January 1988 at the age of 72.  His 
death certificate lists the immediate cause of death as 
cardiorespiratory arrest due to congestive heart failure and 
severe coronary artery disease.  No autopsy was performed.  

2.  At the time of his death, the veteran was service 
connected for bilateral hearing loss, evaluated as 40 percent 
disabling; residuals of an ear injury (characterized as 
recurrent dizziness), evaluated as 10 percent disabling; and 
residuals of a fractured right first metacarpal, evaluated as 
noncompensably disabling.  

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's death was 
unrelated to his military service or a service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially argues that the 
veteran's service-connected bilateral hearing loss and 
recurrent dizziness led to heart disease, which in turn 
caused his demise.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by numerous SSOCs of the pertinent law and 
regulations (including those relating to service connection 
for the cause of the veteran's death), of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

More significantly, following the Board's September 2005 
remand, a letter was sent to the appellant in October 2005 
which was specifically intended to address the requirements 
of the VCAA.  The October 2005 letter from the RO 
specifically notified the appellant that to support a claim 
for service connection for the cause of the veteran's death, 
the evidence must show either that "the veteran died while 
on active duty" or that he "died from a service-connected 
injury or disease."  More specifically, she was instructed 
to "submit or identify any evidence which is not part of the 
veteran's VA claims folder which establishes [that] the cause 
of his death was due to disease or injury which was directly 
incurred in or aggravated by his active military service or 
was directly due to or the proximate result of his service-
connected hearing loss and recurrent dizziness."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the October 
2005 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the 
appellant that VA would assist her by obtaining "a medical 
opinion, if we determine it is necessary to decide your 
claim." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2005 letter notified the appellant that she 
"must give us enough information about your records so that 
we can request them from the person or agency that has them . 
. . [i]t's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the appellant was not provided notice 
of the VCAA prior to the initial adjudication of her claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the appellant's claim was initially adjudicated by the RO in 
March 1988, over a decade before the enactment of the VCAA in 
November 2000.  Furnishing the appellant with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the appellant was provided with VCAA 
notice via the October 2005 VCAA letter.  Her claim was then 
readjudicated in the December 2005 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the appellant 
received such notice and was given the opportunity to 
respond.  She has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
voluminous VA and private treatment records, and the medical 
opinion of several physicians, including two IMEs.  The 
appellant and her attorney have not identified any 
outstanding evidence.  

The Board also notes that the record includes a 1994 opinion 
from W.B., M.D., a former Board medical advisor who 
determined that the veteran's death was unrelated to any of 
his service-connected disabilities.  Pursuant to the Court's 
holding in Austin v. Brown, 6 Vet. App. 547, 552 (1994), 
however, the Board has not considered this opinion in its 
analysis of the claim.  See also Crowe v. Brown, 7 Vet. App. 
238, 244 (1995) [the Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims, even if such emanates from a physician in the Board's 
employ].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  As noted in the Introduction, the appellant 
and her attorney failed, without explanation, to report for a 
scheduled July 2005 Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).



Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2005).

Analysis

Preliminary matters

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  While the Board's analysis of the issue 
been undertaken with that obligation in mind, the Board also 
notes that the Court's August 1997 Order, and the Joint 
Motion upon which it was based, failed to note any specific 
defect in the Board's November 1995 decision.  The Joint 
Motion requested remand of the case solely because a letter 
from the Board sent to the appellant with the September 1995 
IME opinion notified her that she could only submit 
additional evidence to VA "if good cause is shown."  
The Court's August 1997 Order remanded the case only to 
notify the appellant that additional evidence could be 
submitted to VA without precondition.  Such was accomplished 
by a November 1997 letter to the appellant and her attorney. 

As noted in the Introduction, in a December 1993 single judge 
memorandum decision, the Court vacated and remanded the 
Board's January 1991 decision, in essence because the Board 
had failed to provide adequate reasons and bases for its 
decision and because the Board had relied on its own medical 
conclusions in denying the claim.  Although the Court's 
August 1997 Order failed to note similar problems with the 
Board's November 1995 decision, the Board will include in its 
discussion of the merits of the claim a detailed explanation 
of the relevant medical opinions at issue, including the two 
IME opinions and the opinions of various VA physicians. 

Discussion

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially argues that the 
veteran's service-connected bilateral hearing loss and 
recurrent dizziness led to heart disease, which in turn 
caused his demise.  

The question of whether the veteran's service-connected 
disabilities, particularly bilateral hearing loss and 
recurrent dizziness, resulted in cardiovascular disease and 
death is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The record on appeal contains multiple medical opinions 
regarding the role the veteran's service-connected hearing 
loss and dizziness had on his cardiovascular health and 
eventual death.  The two IMEs concluded that the veteran's 
service-connected disabilities played no role in his demise, 
and indicated that there is no known relationship between 
hearing loss or dizziness and heart disease.  The February 
2005 IME opinion specifically pointed to an alternative cause 
for the veteran's cardiovascular difficulties, namely his 
sedentary lifestyle and long history of tobacco use.  Two of 
the veteran's VA physicians, however, arrived at the opposite 
conclusion, finding that the veteran's severe dizziness and 
hearing loss aggravated his existing heart condition, 
therefore impliedly hastening his demise.  The veteran's VA 
neurologist, Dr. L.I. asserted in a March 1988 opinion that 
the veteran's heart condition was "made worse by his inner 
ear problem."  Another VA physician, Dr. G.C., concluded in 
an April 1988 letter that the veteran's "attacks of 
vertigo" had a "significant effect on his heart 
condition."

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the two IME opinions to 
be more probative than those of Drs. L.I. and G.C.  The 
opinions of Drs. L.I. and G.C. suffer from a number of flaws.  
First, these opinions are conclusory in nature and fail to 
provide any explanation or underlying rationale for the 
ultimate conclusions reached.  The opinions of these 
physicians are a combined four sentences in length and 
contain no reference to the veteran's voluminous medical 
history.  

More importantly, neither opinion addresses the relative 
onset of the veteran's service-connected hearing loss and 
dizziness versus his cardiovascular disease.  The record 
indicates that the veteran first began experiencing symptoms 
of hearing loss and dizziness shortly after separation from 
active duty in 1945.  Cardiovascular disease, however, did 
not become manifest until 1978, at which time the veteran had 
a myocardial infarction and cerebrovascular accident.  
Neither Dr. L.I. nor G.C. accounted for how the veteran's 
hearing loss and/or dizziness could have caused or aggravated 
his cardiovascular condition despite the fact that the former 
condition was present for over three decades before the 
latter became manifest.  Again, neither physician made 
reference to any of the other medical evidence in the claims 
file.  Indeed, it does not appear that Drs. L.I. and G.C. 
reviewed the veteran's claims file before rendering a 
decision.

Drs. L.I. and G.C. also failed to account for the role other 
cardiovascular risk factors may have played in hastening the 
veteran's demise.  Of particular note, both physicians failed 
to mention the veteran's long history of smoking and his 
relatively sedentary lifestyle.  Also of note is the fact 
that neither Dr. L.I. nor G.C. specifically stated that the 
veteran's inner ear problems caused his death.  They merely 
note that such conditions somehow aggravated his existing 
cardiovascular disease.  Neither physician, however, 
explained how or to what extent the veteran's service-
connected conditions affected his cardiovascular disability.  
Drs. L.I. and G.C. also failed to explain if such aggravation 
was transient or permanent in nature, or to note whether the 
veteran's cardiovascular difficulties would have caused his 
death even in the absence of his service-connected 
disabilities. 

In short, the Board places no wait of probative value on the 
conclusory opinions of Drs. L.I. and G.C.  Neither physician 
provided any explanation or underlying rationale for the 
opinions reached, and both failed to reference the veteran's 
extensive medical history, the relative onset of his various 
disabilities, and other factors such as his history of 
tobacco use.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

Unlike the opinions of Drs. L.I. and G.C., both the September 
1995 and February 2005 IME opinions were rendered only after 
a complete review of the claims file.  Each IME made 
extensive reference to the veteran's medical history, and in 
this regard found it significant that the veteran's hearing 
loss and dizziness began in 1945, whereas his cardiac 
condition was not manifested until the veteran's 1978 
myocardial infarction and cerebrovascular accident, some 32 
years after discharge.  The IMEs found that such disparity in 
the relative onset of each condition was strong evidence that 
the two were unrelated.  Both IMEs also noted that the 
medical literature is negative for any known connection 
between dizziness or vertigo and the development of coronary 
artery disease.

The September 1995 IME further commented that while another 
physician, Dr. P.S., noted that the veteran's attacks of 
vertigo were often accompanied by tachycardia, such was not 
unusual, and "could not be considered as a causing or 
precipitative factor for arteriosclerotic cardiovascular 
disease."

Unlike Drs. L.I. and G.I., the February 2005 IME commented on 
other potential risk factors for heart disease present in the 
veteran's case.  In particular, the IME noted that the 
veteran "was a heavy long-term smoker with a 60 pack year 
history of smoking . . . [t]his is most likely the cause for 
extensive coronary artery disease and heart attacks.  The 
veteran was an elderly male with smoking history and 
sedentary lifestyle.  He therefore had multiple risk factors 
for the development of heart attacks."

In short, the Board places great weight of probative value on 
the two IME opinions.  Both are thoroughly explained, well-
reasoned and include a detailed discussion of the veteran's 
relevant medical history, the relative onset of his various 
disabilities, current medical scholarship on the issue, and 
various risk factors for the his cardiac disease.  

The only other evidence in the claims file serving to link 
the veteran's death with his service connected disabilities 
emanates from the appellant himself.  It is now well settled, 
however, that laypersons without medical training, such as 
the appellant, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The appellant's statements 
regarding medical nexus are accordingly lacking in probative 
value.

A preponderance of the competent medical evidence of record 
demonstrates that the veteran's death was unrelated to his 
period of active duty or to a service-connected disability.  
The appellant's claim of service connection for the cause of 
the veteran's death is accordingly denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


